         Case 0:20-cr-00173-MLC Document 41 Filed 07/02/21 Page 1 of 4
                                                                                                        FILED




               UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF WYOMING                                                        11:43 am, 7/2/21
                                                                                          U.S. Magistrate Judge

UNITED STATES OF AMERICA                                 Violation Notice   Information   ✔   Complaint
                                           Plaintiff
                                                                     0:20-CR-00173-MLC-1
vs                                                     Case Number

THEODORE EUGENE GARLAND
                                         Defendant
                  36 CFR § 1.5(f) (Unlawfully
                  violate a closure, designation use
                  and activity restriction and
                  condition, schedule of visiting
                  hours, and public use limit)
                  (1)
                  36 CFR§ 1.6(g)(2) (Unlawfully
                  violate a term or condition of a
                  permit issued pursuant to this
                  section)
                  (2-4)
                  36 CFR§ 7.130) (Unlawfully did
                  not confine foot travel in a
                  thermal area within the
                  Yellowstone Canyon between
                  the Upper Falls and Inspiration
                  Point to boardwalks or trails that
                  are maintained for such travel
                  and marked by official signs)
                  (5-9)
                  36 CFR § 1.5(f) and 18 U.S.C. §
                  2 (Unlawfully violate a closure,
                  designation use and activity
                  restriction and condition,
                  schedule of visiting hours, and
                  public use limit, and aiding and
                  abetting)
                  (10)
                  36 CFR§ 1.5(f) (Unlawfully
                  violate a closure, designation use
Violation Charged and activity restriction and
                  condition, schedule of visiting
                  hours, and public use limit)
                  (11-12)
                  36 CFR § 2.1(a)(l)(iv) (Did
                  unlawfully possess, destroy,
                  injure, deface, remove, dig and


WY 59                                                                                         Rev. 06/10/2021
             Case 0:20-cr-00173-MLC Document 41 Filed 07/02/21 Page 2 of 4

Petty Offenses/Misdemeanors Minute Sheet
0:20-CR-00173-MLC-1



                        disturb from its natural state a    Citation Number Counts 1-15
                        mineral resource or cave
                        formation and the parts thereof)
                        (13)
                        36 CFR § 2.34(a)(4) (Did
                        unlawfully with intent to cause
                        public alarm, nuisance, jeopardy
                        and violence, and knowingly and
                        recklessly creating a risk thereof,
                        create and maintain a hazardous
                        and physically offensive
                        condition, namely: guided
                        individuals to an area for the
                        purpose of cliff jumping)
                        (14)
                        36 CFR § 1.6(g)(1) (Unlawfully
                        engaged in an activity subject to
                        a permit requirement imposed
                        pursuant to this section without
                        obtaining a permit)
                        (15)




Date Violation Notice Issued 06/04/20, 06/11/20, 06/13/20, 06/15/20, 06/17/20, 06/22/20, 06/25/20, 07/05/20, 07/30/20
Place        Yellowstone National Park
                 PETTY OFFENSES/MISDEMEANORS - PROCEEDINGS SHEET
Time 08:57-10:40                                              Interpreter
Date July 2, 2021                                             Interpreter Telephone

Before the Honorable Mark L. Carman

              Jessica Jarvis                                                            Zoom
                  Clerk                                  Probation                     Reporter
          Stephanie Hambrick
          Asst. U.S. Attorney                           JAG Officer                    Marshal
     Failed to appear              Warrant issued on
 ✔   Appeared        By telephone
                  ✔ Voluntarily          In Custody
     Defendant filed financial affidavit and is informed of consequences if any false information is given
 ✔   Attorney appearing             Alex Freeburg
                                           FPD      ✔   PANEL-CJA           RETAINED
     Attorney waived




                                                        Page 2 of 4
             Case 0:20-cr-00173-MLC Document 41 Filed 07/02/21 Page 3 of 4

Petty Offenses/Misdemeanors Minute Sheet
0:20-CR-00173-MLC-1




     Court orders case continued to                               at
        reason:


     Bail is set at
                            P/R-No Amount        Unsecured             Cash/Surety
     Conditions of release


     COMPLETE THIS SECTIONS FOR ALL CLASS A MISDEMEANOR CASES:
       Defendant advised of the right to trial, judgment, and sentencing by a District Judge (Class A
       Misdemeanor).
       Defendant consents to proceed before the Magistrate Judge and expressly and specifically waives
       trial, judgment, and sentencing by a District Judge (Class A Misdemeanor).
                      This consent was made          orally          in writing
     Informed of charges and rights              Date
     Defendant arraigned                         Date
     Court accepts plea                     Defendant enters           Guilty               Not Guilty Plea
     Trial    Witnesses

 ✔   Disposition
          ✔ Not Guilty              Counts 2, 4, 6, 7, 8, 10, 11, 14
          ✔ Guilty                  Counts 1, 3, 5, 9, 12, 13, 15
             Dismissed
             Collateral Forfeited
             Nolo Contendere
     PSI ordered
 ✔   Sentence         Date July 2, 2021
     Imposition of jail sentence suspended
 ✔   Committed to custody for a period of 7 days, to complete by 11/01/2021
 ✔   Probation for a period of       five years
             With Supervision           ✔ Without Supervision

 ✔   Special Conditions of Probation
               Obey all laws, ban from Yellowstone National Park until 12/31/2021, write an introduction/
               forward to the guide book that communicates a respect of the park-submit to Court by
               07/16/2021-once approved by Judge Carman- it needs to be inserted in all copies of book,
               review book to ensure any other areas of book where it could be read to encourage illegal
               activity have been taken out, provide corrections by 07/16/2021 to Court and AUSA Office,
               shall not promote violation of rules of YNP in any way, pay in full all financial obligations by
               11/01/2021
 ✔   Fine          see "other"            Payable to CVB by 11/01/2021
     Restitution                          To
 ✔   Community Service 500.00            To        Yellowstone Forever Geological Protection Fund
     Special Assessment 10, 10, 10, 10, 10, 10, 10


                                                    Page 3 of 4
             Case 0:20-cr-00173-MLC Document 41 Filed 07/02/21 Page 4 of 4

Petty Offenses/Misdemeanors Minute Sheet
0:20-CR-00173-MLC-1



 ✔   Processing fee: $ 30.00
     Defendant advised of right to appeal
 ✔   Other Count 1-100
           Count 3-50
           Count 5-100
           Count 9-100
           Count 12-100
           Count 13-no fine
           Count 15-50
           Totaling 1100.00




                                            Page 4 of 4
